DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s filing on 08/27/2020.
Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
4. 	Claim 3 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without including where the ‘first half duty digital pulse width modulator and second half duty digital pulse width modulator’ is located in the circuit and how it is being used, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Furthermore, Applicant fails to point out clearly what the functionality of the 1st and 2nd half-duty DPWMs are. This makes the claim incomplete. Based on the claim, the two signals are just floating inside Applicant’s FPGA &/or load tracking modulator without having any functionality or relationship with any other elements in claim 1. Next, from Applicant’s Figure 1 (See, Spec Pg. 6 L25-Pg. 8 L2), it can be seen that the load tracking modulator includes ‘first half duty digital pulse width modulator and second half duty digital pulse width modulator to control power converter’s one more power switches and are based on capacitor current polarity’s output and other output feedback calculation’. The limitation “wherein the first half duty digital pulse width modulator and second half duty digital pulse width modulator control the one or more power transistors of the controller based on the output of the polarity detector” needs to be incorporated to clarify the claim language and enable the claims.
Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    486
    730
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    760
    613
    media_image2.png
    Greyscale

FIGURE: Above Figures 38 and 40 are related to Liu et al. (US Pub 2008/0258701)
6. 	Claims 1-2, 4, 6, 7 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Liu et al. (“Liu”, US Pub 2008/0258701).
Regarding claim 1, Liu teaches (Fig. 7, 38-40; Para 181-202 and claim 1) a single-mode quasi constant frequency controller apparatus for controlling output voltage deviation during one or more load transients, 
the controller apparatus comprising:
a converter (Liu’s Fig. 38 and shown in above figure; ‘high-side transistor Q1, low-side transistor Q2, L0’) receiving one or more operational control parameters (i.e. controller logic and conventional controller, in combination the multiplexer that is used in the driver to control ‘Q2, Q2’);
a load tracking modulator (Liu’s Fig. 38; Load Tracking modulator, as shown in above boxed/lined Figure, related to Liu’s Fig. 38) configured to receive sensory inputs representative of a capacitor current polarity (Liu’s Fig. 38; i.e. capacitor current’s polarity detector being a digital control, as shown in above Figure, as another boxed/line), and to control one or more power transistors (Q1, Q2) of the converter such that an inductor current (Liu’s Fig. 38, as shown in above Figure; iL) matches a load current cycle (Fig. 3; iLoad) and reconstructs a desired inductor current ripple (Liu’s Fig. 40, shown in above Figure) by splitting both an on-time for inductor charging (old and established method to have known using Q1-Q2 alternative switching operation leads to inductor charging to start; see above Fig ‘from point 2 to point 7’) and an off-time for inductor discharging (old and established method to have known using Q1-Q2 alternative switching operation leads to inductor discharging to start, since Q2 is coupled to ground; see above Fig ‘from point 6 to point 2’) into a current correction phase (CCP) (Liu’s Fig. 40 as shown in above Figure, where CCP is related to two sets of points ‘1st set: from point 6 to point 1’ and ‘2nd set: from point 2 to point 3’; same as Applicant’s Fig. 3) and a ripple reconstruction phase (RRP) (Liu’s Fig. 40 as shown in above Figure, where RRP is related another two sets of points ‘3rd set: from point 1 to point 2’ and ‘4th set: from point 5 to point 4’; same as Applicant’s Fig. 3), the load tracking modulator communicating the one or more operational control parameters for controlling the one or more power transistors (Q1, Q2).
Regarding claim 2, Liu teaches a polarity detector (Liu’s Fig. 38; i.e. capacitor current’s polarity detector being a digital control, as shown in above Figure, as another boxed/line) configured to sense the capacitor current polarity (Capacitor current polarity detector- since capacitor current is detected and has a digital means to be manipulated, meaning capacitor current being positive and/or negative directions/values, hence under Broadest Reasonable Interpretations, they are anticipated to function as a polarity detector, having the ability to detect, even though Liu does not call out as an ‘polarity detector’ but thru functionality is teaching so; Para 181-202 and claim 1. Furthermore, compared to Applicant’s Fig. 1 and 6, Applicant’s polarity detector and Liu’s boxed polarity detector (Fig. 38 of Liu) are using same comparator and capacitor detection means, using digital control elements for detection. Furthermore, Liu’s Fig. 7 polarity detector is using same analog elements, as Applicant’s polarity detector, and hence teaching the same).
Regarding claim 4, Liu teaches a positive capacitor current polarity triggers an onset of the RRP (Liu’s Fig. 40 as shown in above Figure, where RRP is related another two sets of points ‘3rd set: from point 1 to point 2’ and ‘4th set: from point 5 to point 4’).
Regarding claim 6, Liu teaches wherein during the one or more load transients (abstract, claim 1 and Para 181-202) and where the one or more load transients are light to heavy transients, a corresponding load current (See, above corresponding to Liu’s Fig. 40; load current) resultant from a corresponding load transient causes an extension of a CCP (Liu’s Fig. 40 as shown in above Figure, where CCP is related to two sets of points ‘1st set: from point 6 to point 1’ and ‘2nd set: from point 2 to point 3’) duration during the on-time of the converter(old and established method to have known using Q1-Q2 alternative switching operation leads to inductor charging to start which is between ‘from point 2 to point 7’ and inductor discharging ‘from point 6 to point 2’).
Regarding claim 7, Liu teaches wherein during the one or more load transients (abstract, claim 1 and Para 181-202) and where the one or more load transients are light to heavy transients, a corresponding load current (See, above corresponding to Liu’s Fig. 40; load current) resultant from a corresponding load transient causes an extension of a CCP (Liu’s Fig. 40 as shown in above Figure, where CCP is related to two sets of points ‘1st set: from point 6 to point 1’ and ‘2nd set: from point 2 to point 3’) duration during the off-time of the converter(old and established method to have known using Q1-Q2 alternative switching operation leads to inductor charging to start which is between ‘from point 2 to point 7’ and inductor discharging ‘from point 6 to point 2’).
Allowable Subject Matter
7.	 Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach, “wherein the load tracking modulator includes a first half duty digital pulse width modulator and a second half duty digital pulse width modulator and wherein the first half duty digital pulse width modulator and second half duty digital pulse width modulator control the one or more power transistors of the controller based on the output of the polarity detector”.
8. 	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, a search of prior art(s) failed to teach, “wherein during the RRP, the load tracking modulator controls the converter to maintain an on-time for an additional period to reconstruct a ripple”.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-Th 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839
8/11/2022                                                                                                                                                                                                     
/KEVIN J COMBER/Primary Examiner, Art Unit 2839